EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Christophe F. Lair (Reg. No. 54,248) on 16 February 2021.
The application has been amended as follows: 
Please amend the following claims:
1. (currently amended) A glazing comprising a glazed element, at least one profiled seal portion, at least one trim having an elongate shape which extends along an edge of said glazed element and which in cross section has an overall shape with a base and at least one flange extending at a non-zero angle from said base, said base being situated above an exterior face of said profiled seal portion, wherein said at least one flange comprises, at an opposite end to said base, at least one tab which is present in said at least one profiled seal portion while penetrating said at least one profiled seal portion via a hole that opens onto said exterior face and does not open onto an interior face of said at least one profiled seal portion and an entire external surface of said at least one tab being wholly in direct contact with said at least one profiled seal portion.

5. (currently amended) The glazing as claimed in claim 1, wherein said at least one tab has a thickness identical to that of said at least one flange and a length comprised between 0.5 a height of said at least one tab measured from the end of said at least one flange. 

11. (currently amended) The glazing as claimed in claim 1, wherein during a molding process, said at least one profiled seal portion is formed by molding on said glazed element wholly in contact with said at least one tab. 

12. (currently amended) The glazing as claimed in claim 11, wherein the hole is formed during the molding process 

The following is the Examiner’s statement of reasons for allowance: 
The prior art of record neither teaches nor suggests as a whole, either alone or in combination, a glazing having the combination of structural elements set forth in the independent claim, the structural cooperative relationships of elements set forth in the independent claim and the structural configuration having the capability of performing the functions set forth in the independent claim.  In this regard, it is the Examiner’s view, based on a totality of the record, that it would not have been obvious to modify the relevant prior art to arrive at the claimed 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
The restriction requirement, as set forth in the Office action mailed on 21 September 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635